Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Keith A. Cousins appeals from the bankruptcy court’s orders holding him in contempt for filing a lawsuit in violation of the releases contained within the Order of Confirmation of the Appellees’ Chapter 11 Bankruptcy Plan, and denying reconsideration of that order.* Our review of the record and the briefs filed by the parties discloses no reversible error. Accordingly, we affirm for the reasons stated by the bankruptcy court. Cousins v. Movie Gallery, Inc., No. 07-33849 (Bankr.E.D. Va. Sept. 25 & Nov. 17, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We previously granted the parties’ petition for permission to appeal directly to this court from the bankruptcy court. See Fed. R. Bankr.P. 8001(f)(2)(B).